Dyer, J.,
dissenting. In the condition of the bond, there is a reference to a mortgage deed of a large tract of *282land, depending on tbe performance, or nonperformance, of said condition. If tbe condition is not performed, tbe land becomes forfeit to tbe obligee, and is legally vested in bim, and if tbe obligor avails bimself of it, will extinguish tbe bond; and tbe obligor, in that case, will not be obliged or enforced to pay any part thereof, but tbe land will be esteemed a satisfaction;— therefore, tbe bond is not for money only.